              Case 2:19-cv-01178-RSL Document 21 Filed 08/24/20 Page 1 of 1



 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9
      JAIDEEP SINGH DHANOA,

10
                           Plaintiff,
                                                               NO. C19-1178RSL
11
                    vs.

12
      COLUMBIA DEBT RECOVERY,                                  ORDER TO SHOW CAUSE

13
                           Defendant.
14
            This matter comes before the Court sua sponte. The above entitled case was filed on July
15
     29, 2019. This Court issued a Minute Order Setting Trial Date and Related Dates on November
16
     5, 2019. No documents have been filed since November 5, 2019.
17
            Plaintiff is hereby ORDERED TO SHOW CAUSE why the above-captioned case should
18
     not be dismissed for failure to prosecute pursuant to Local Civil Rule 41(b)(1). Plaintiff shall
19
     file a responsive brief no later than September 10, 2020. The Clerk of Court is directed to place
20
     this Order to Show Cause on the Court’s calendar for Friday, September 11, 2020.
21
                   DATED this 24th day of August, 2020.
22

23

24                                             A
                                               Robert S. Lasnik
25                                             United States District Judge
26

27

28   ORDER TO SHOW CAUSE-1
